Citation Nr: 1760294	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-15 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to restoration of a 10 percent disability rating for right elbow, olecranon spur, currently rated as noncompensable.

2. Entitlement to a rating in excess of 10 percent for right elbow, olecranon spur.

3. Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to service connection for tinnitus. 

5. Entitlement to service connection for residuals of a vasectomy. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1991 to April 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 and April 2014 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.

In June 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge who is rending the determination in these claims.

The issues of entitlement to service connection for hearing loss, tinnitus, and residuals of a vasectomy and an increased rating for right elbow, olecranon spur, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At the time of the June 2012 rating decision, which reduced the evaluation for right elbow, olecranon spur, from 10 percent to noncompensable, the disability rating had been in effect for more than five years.

2. The Veteran's right elbow, olecranon spur, did not show material improvement at the time of the reduction. 


CONCLUSION OF LAW

The reduction in the rating for right elbow, olecranon spur, from 10 percent to 0 percent, effective June 21, 2010, was improper, and restoration of the 10 percent rating is warranted as of that date. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 3.344.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify

Neither the Veteran nor the representative has raised any issues with the duty to notify. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."). 

II. Reduction

In cases where a Veteran's disability rating is reduced, the Board must determine whether the reduction was proper. Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  A reduction is void ab initio when a reduction of a veteran's disability rating is made without observing the applicable VA regulations. Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  In determining whether VA was justified in reducing a veteran's disability rating that has continued at the same level for five or more years, it is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a reduction is warranted.  Sorakubo v. Principi, 16 Vet. App. 120, 123-24 (2002). 

When reducing a rating, adjudicators must: (1) review the entire record of examinations and medical and industrial history to ascertain whether the recent examinations on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; and (3) not reduce an evaluation except in cases where all the evidence clearly warrants a finding of material improvement. In addition, where material improvement in the physical condition is clearly shown, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a); see also Brown v. Brown, 5 Vet. App. 413, 419 (1993).

At the Veteran's January 2012 VA examination in connection with a claim for an increased rating for the right elbow, olecranon spur, it was noted that the Veteran was not experiencing painful motion or limitation of extension or flexion of the elbow. The RO reduced the rating because the clinical findings at this examination did not meet the criteria for a 10 percent rating. The 10 percent rating had been in effect for more than five years, and thus material improvement needed to be shown. The Board finds that this was an improper reduction, as it was based on one examination. As stated above, one temporary or episodic improvement is not a basis for a reduction in a situation where the rating has been in effect for more than five years, which is the situation in this case. 

For the above reasons, the Board finds that the RO's decision to reduce the Veteran's evaluation for right elbow, olecranon spur, was improper. Accordingly, a 10 percent rating for right elbow, olecranon spur, is restored as of June 21, 2010. 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to restoration of a 10 percent disability rating for right elbow, olecranon spur, is granted, effective June 21, 2010.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development regarding the Veteran's claim on appeal.

VA's duty to assist includes obtaining a medical opinion or examination when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C. § 5103A(d) (2012). Here, the Veteran has not been afforded a VA examination for his claims for service connection for bilateral hearing loss and tinnitus, and the Board finds that the facts entitle him to an examination. For example, there is an indication that the Veteran was having hearing troubles while in service. A hearing profile shows that such was created due to being "routinely exposed to hazardous noise." Also, at the time of entrance into service, the Veteran had an established left ear hearing loss disability for VA purposes. Therefore, there is possible aggravation issue as to the left ear. 

Also, the Veteran has filed a claim for service connection for residuals of an elective vasectomy from service for a painful mass he developed following this surgery. The Veteran has post-service medical records showing complaints and diagnoses of different conditions involving the creative organ. The Board finds a medical opinion is necessary prior to the Board adjudicating this claim. 

As to the right elbow, olecranon spur, the last time the Veteran was examined was in 2012, and the Board finds a more current examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should inform VA if there are outstanding relevant VA and/or private medical records that should be obtained in connection with his claims for service connection for bilateral hearing loss disability, tinnitus, and residuals of a vasectomy and the claim for increase for the right elbow, olecranon spur.

2. Schedule the Veteran for an appropriate VA examination to obtain an etiological opinion in relation to the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and residuals of a vasectomy. The claims file must be made available to and reviewed by the examiner. Any and all testing and imagery deemed necessary by the examiners should be completed.

The examiner is also asked to provide the following opinions. The examiner must include a complete and thorough rationale, with reference to relevant evidence of record as appropriate, for any and all conclusions reached: 

Hearing Loss and Tinnitus: 

a.) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has a current bilateral hearing loss disability?  

b.) If so, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right ear hearing loss disability had its onset during his period service from October 1991 to April 1997, that it manifested within one year of service discharge (which would have been in approximately April 1998), or that it is otherwise due to noise exposure in service?  

c.) As the Veteran already had a left ear hearing loss disability for VA purposes at the time he entered service, is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left ear hearing loss was aggravated during the Veteran's period of service from October 1991 to April 1997? 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

d.) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has tinnitus? 

e.) If so, is it at least as likely as not (a 50 percent probability or greater) that tinnitus is related to in-service noise exposure?

Vasectomy: 

a.) Private medical records show that the Veteran has been diagnosed with small varicocele of the right inferioty, clinical right epididymitis, and right orchalagia. See VBMS entry with document type "Medical Treatment Record - Non-Government Facility," received 01/30/2012, on pgs. 64 and 99. Is it at least as likely as not (a 50 percent probability or greater) that any or all of these diagnosed disabilities are related to the Veteran's in-service vasectomy? Why or Why not? 

b.) If the Veteran has any other disabilities of the creative organ, other than those listed above, is it at least as likely as not (a 50 percent probability or greater) that they are related to the Veteran's in-service vasectomy? Why or Why not?

3. Schedule the Veteran for an appropriate VA examination to evaluate the severity of the right elbow, olecranon spur. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

4. Then, readjudicate the Veteran's claims on appeal. If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


